                                                                                           -~·· -
            Case 1:20-cr-00296-JGK Document 22
                                                  ; -,.
                                                      - -::..::~:. :~:=-;=-=--~-
                                                 Filed 11/13/20 Page 1 of 1
                                                                               ~-=.:.:. -_  ..-                      .

                                                   \ Iu~n~ SU1'l'__
                                                    I l 1•,,.r)(': ; ) 1'[ ~..: ; :
                                                           ~- -
                                                    \'--' -.;                .
                                                    •If'•
                                                       . r
                                                          ,-r.,,·.--0
                                                                  '"
                                                                      :, ,...,
                                                                         -, _· r-, ...
                                                                                   /' • T_,'/
                                                                                       -
                                                                                                  t_· '   r_-i. _,
                                                    t~   -' ·L •-• .,, . .a. -   ..
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                       :i _i)C•C (': _          - ---- - ---ojt;'.
                                                     i,~ ...':-'-: -.,- ·--:u.   uZrifl__
UNITED STATES OF AMERICA
                                                     '   ,..,, ,.
                                                                  - -- ·- -- ---- -- - --- -- ---
                                                                     .
                                                                         .
                                                                                       __ ,
                                                                                              .



                 - against -                                 20 Cr . 296 (JGK)

MOHAMED TRAORE                                               ORDER

                             Defendant.

JOHN G. KOELTL , District Judge :

       The parties are directed to appear for another conference

on December 16, 2020 at 11:00 a . m.

       Because a continuance is needed to allow the parties to

discuss a disposition short of trial , to allow for the

Government to make discovery and for the defendant t o review it,

and to assure the effective assistance of counsel , the Co urt

prospectively excludes the time from today , November 13, 2020,

until December 16, 2020, from Speedy Trial Act calculations .

The Court finds that the ends o f justice serv ed by granting the

continuance outweigh the best interest of the defendant and the

public in a speedy trial .          This Order is entered pursuant to 1 8

U.S . C .   §   3161 (h) (7) (A).
            I




SO ORDERED .

Dated:           New York, New York
                 November 13, 2020

                                            United States District Judge
